Title: From Thomas Jefferson to John Nixon, 4 June 1793
From: Jefferson, Thomas
To: Nixon, John



Dear Sir
Philadelphia June 4. 1793.

From the view I had of Mr. Cruger’s papers, I had conceived his case to have been that of an arbitrary seizure of his vessel. I now perceive there has been a judicial condemnation of her. The proceedings of courts are so respected in every country that it is always difficult and often impracticable to get them revised. Nevertheless it is sometimes possible where their decision has been very palpably wrong. To effect this, it is necessary that Mr. Cruger should procure the strongest evidence his case admits, authenticated in the highest forms. On this subject he will be best advised by the gentlemen of the law on the spot. On sending to me these proofs, I will give them in to the French minister with a request to him to use his influence with the government of the island where the case happened, to have the proceedings of the court revised and corrected. I have the honor to be with great respect & esteem Sir Your most obedt. humble servt

Th: Jefferson

